Exhibit 10.5

Summary of Terms of RPSR Grant Modification for James F. Pitts
The Compensation Committee of the Board of Directors approved modifying the
terms and conditions of Mr. Pitts’ 2011 and 2012 Restricted Performance Stock
Rights (“RPSRs”) grants to provide for the continued vesting of the RPSRs after
his retirement from the Company through the remainder of the performance period
as set forth in the terms of the respective RPSR grant agreements.
For a description of the terms and conditions applicable to the 2011 and 2012
RPSR grants, see the grant certificates filed as Exhibit 10.2 to the Form 8-K
filed February 22, 2011 and Exhibit 10.2 to the
Form 8-K filed February 17, 2012, respectively.




